Lake App. No. 97-L-161. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry dated March 10,1998:
“[I]t is the order of this Court that the record of the instant appeal shall be certified to the Supreme Court of Ohio for review in the determination of the following legal issue: Whether R.C. 2501.02 and 2744.02(C), as amended effective January 27, 1997, may be applied to a case that is commenced prior to that date in which the trial court overruled a motion for summary judgment asserting sovereign immunity after the effective date of the statute.”
The conflict case is Kagy v. Toledo-Lucas Cty. Port Auth. (Nov. 10,1997), Fulton App. Nos. F-97-006 and F-97-009, unreported, 1991 WL 416344.
Sua sponte, cause consolidated with 98-387, infra, and cause held for the decision in 97-1870, infra,; briefing schedule stayed.
F.E. Sweeney and Pfeifer, JJ., dissent.
Resnick, J., not participating.